IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0339
                             Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LISA MARIE VILETA,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Tama County, Mitchell E. Turner,

Judge.



      Lisa Marie Vileta appeals her convictions of two counts of perjury.

AFFIRMED.



      Chad R. Frese of Kaplan & Frese, LLP, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


DOYLE, Judge.

      Lisa Marie Vileta appeals her convictions of two class “D” felony counts of

perjury, in violation of Iowa Code section 720.2 (2013). She argues there is

insufficient evidence to support her convictions because the evidence does not

support a finding she knew the material statements she made were false at the

time she made them. Viewing the evidence in the light most favorable to the

State, substantial evidence supports a finding Vileta made statements she knew

to be false. Accordingly, we affirm her perjury convictions.

      I. Background Facts and Proceedings.

      Vileta’s perjury convictions stem from statements she made about Bruce

Rhoads in December 2012. From the evidence presented at trial, a reasonable

jury could have found the following facts.

      Vileta and Rhoads, a deputy sheriff in the Tama County Sheriff’s

Department, became involved in a romantic relationship that began in the spring

of 2011. They first met through an online dating website, and Vileta moved into

Rhoads’s home about two weeks later. By Easter of 2012, the relationship had

soured and become rocky, and it ended in November 2012.

      After the relationship ended, Vileta—who had the password to Rhoads’s

email account—began monitoring Rhoads’s email, checking his messages every

day or every other day. She discovered that on December 5, 2012, Rhoads had

sent an email to the Gmail account “watchdawg44.”              Vileta previously told

Rhoads several times that she believed that account belonged to Jim Schico, a

man she had been involved in a romantic relationship with while living in Texas

some years earlier. Vileta had further told Rhoads that Schico had stalked and
                                         3


harassed her and that she was afraid of him.            The December 5th email

stated: “Lisa Vileta now working at Thiessens in Marshalltown Iowa goes by Lisa

Marie on [F]acebook lives in Tama or Marshalltown.”

       On December 6, 2012, seeking to press criminal charges against Rhoads,

Vileta met with Tama County Sheriff Dennis Kucera to inform him that she feared

for her safety in the aftermath of her break up with Rhoads. She retrieved and

printed out the email while at the sheriff’s office. The sheriff provided Vileta with

a voluntary statement form to fill out, which she took home and returned the next

day. Also on December 6, 2012, at 12:02 p.m., Vileta filed a verified petition for

relief from domestic abuse, stating Rhoads had threatened her and she feared

for her physical safety. In the portion of the petition where she described any

injuries or threats she received from Rhoads, Vileta stated:

       Bruce Rhoads contacted a stalker, Jim Schico and knowingly gave
       Jim Schico information where I worked and the town I lived in.
       Bruce Rhoads knows that Jim Schico wants to cause me harm and
       has stalked me for a minimum of 2 years. Please find the email
       attached. Bruce’s actions will cause harm to me, he gets very
       angry with me if I don’t do as he says. I fear he will hurt me once
       he finds out my actions by my statement and pending charges of
       endangerment.

A copy of the email was attached to the petition.        Based on the information

contained in the petition, the district court issued a temporary protective order at

1:40 p.m., prohibiting Rhoads from contacting Vileta. The record before us is not

clear as to when Rhoads was served with the order.

       On December 7, 2012, Vileta provided Sheriff Kucera with a notarized

four-and-a-half-page hand-written statement in which she described her

relationship with Rhoads, portraying him as angry and demanding, describing
                                         4


how Rhoads had kicked her out of his home on multiple occasions, and claiming

Rhoads threatened to “use his position” as a deputy sheriff in a way that she

“would regret” if she “talk[ed] back to him.” Vileta stated she feared Rhoads in

part because he had described to her how he had threatened his daughter’s ex-

boyfriend, vandalized his vehicle, and plotted to kill him. She also detailed her

history with Schico, stated Rhoads knew Schico had stalked her and that she

feared him, and alleged Rhoads had contacted Schico to inform him of her

whereabouts, knowing Schico would “harass [her] at work and/or physically hurt

[her] given the opportunity.” Vileta concluded her statement by claiming Rhoads

“is capable of killing and hurting someone when he feels threatened,” alleging

Rhoads had “abused his position as a Tama County Deputy Sheriff to intimidate

[her]” and requesting criminal charges be filed against Rhoads. A copy of the

email was attached to the statement.

       On December 7, 2012, after he had been served with the protective order,

Rhoads again emailed watchdawg4.1            Rhoads testified he wrote the email

seeking help because “at this point paperwork had been filed on [him] that could

make [him] lose [his] entire career and job.” In the email, Rhoads identified

himself as an ex-boyfriend who Vileta was “currently trying to cause problems

for,” much like she had done to “a fellow she talks about from Texas.” Rhoads

wrote, “I’m going to assume you are him or know him.” He requested help in

finding a transcript from a forum “in which [Vileta] spent days trashing on a guy


1
  Because Rhoads received a delivery failure message to his December 5th email, he
believed he may have mistyped the address, so he forwarded the email to “watchdawg4”
at 8:28 p.m. on December 6, 2012. He did not receive a delivery failure message this
time, but he did not receive any response to this email.
                                         5


named Jim Schico, a former boyfriend of hers,” which Rhoads intended to

introduce as evidence in the hearing on Vileta’s petition for protection from

domestic violence.    The following day, December 8, Rhoads again emailed

watchdawg4, stating: “If you got my previous email do not answer to that address

as Lisa has hacked into it. Respond to this new address or call [me]. I need to

speak with Jim Schico before my hearing with Lisa on Dec 20th.”             Rhoads

received his first response from the watchdawg4 account later that day, asking,

“What is it that you want to know about Lisa Vileta[?]” Unbeknownst to him, the

watchdawg4 account belonged to Vileta. In an exchange of emails over the

course of the next few days, Vileta—as watchdawg4—purported to be Schico.

       On December 11, 2012, Vileta sent an email from the watchdawg4

account that hinted at a murder-for-hire plot:

               I called into [Vileta’s place of work] today. They gave me her
       work schedule. I have resources to make this go away once and
       for all. She works late every Friday night until 9. I have a private
       contractor that will help aid in getting rid of Ms. Vileta. This Friday
       he will come in as a customer, a good looking man, in his 50’s[,]
       wandering throughout the store close to closing time. [Beforehand],
       Ms. Vileta[’]s car will have been tampered with, little silver car,
       needing help, he will be in the parking lot ready to assist her. After
       that, Ms. Vileta will no longer be a problem for you or I.

Rhoads reported the message to the Iowa Division of Criminal Investigation

(DCI), which eventually determined Vileta to be the owner of the watchdawg4

account.

       At trial, Rhoads testified he never verbally threatened Vileta, physically

assaulted her, or touched her in an unwanted fashion. He described an incident

in which Vileta, who was intoxicated, attempted to provoke him into a physical

confrontation, but he testified that he took action to prevent the situation from
                                          6


escalating. Rhoads then summarized a conversation he had with Vileta the next

day, in which he explained to her the seriousness of the situation:

       I made it very clear to her that the very worst thing that can possibly
       happen to a law enforcement officer is any allegations of domestic
       assault. I made it very clear to her that once an officer has the
       allegation, they lose their gun typically, which means they lose their
       job.

       Rhoads also denied ever telling Vileta that he would use his position to

make her regret talking back to him or that he would use his position as a deputy

sheriff to do her any harm. Rhoads further testified Vileta’s claim that he had

contacted Schico was false because at the time she made that statement, he had

never spoken to Schico and the email he sent to watchdawg44 was

undeliverable. Rhoads testified that, despite what Vileta had told him, he never

believed the person he was emailing to be Schico; he thought the account

“possibly [belonged to] a private investigator.”

       Vileta admitted at trial that Rhoads never physically abused her.

However, she testified that when she filled out the petition for relief from domestic

abuse, she believed that Rhoads had threatened her and she feared for her

physical safety because Rhoads had contacted Schico knowing that she feared

Schico and that Schico “would cause [her] harm.” Vileta also feared Rhoads

would hurt her once he learned about the statement she gave Sheriff Kucera and

the “pending charges of endangerment” based on what Rhoads had told her

about his treatment of his daughter’s ex-boyfriend.

       The jury was instructed that in order to find Vileta guilty of Count I of

perjury, the State had to have proved:
                                          7


             1. On or about the 6th day of December 2012, the Defendant
       was under oath or affirmation.
             2. The oath or affirmation was made in an Iowa Code
       Chapter 236 Relief from Domestic Abuse Petition filed in Tama
       County District Court.
             3. The Defendant made a statement(s) of material fact.
             4. The statement(s) was false when it was made.
             5. Defendant knew the statement(s) was false.

In order to find Vileta guilty of Count II of perjury, the jury was instructed that the

State was required to prove:

              1. On or between December 6 and December 7, 2012, the
       Defendant was under oath or affirmation.
              2. The oath or affirmation was made in a Tama County
       Sheriff’s Voluntary Statement Form.
              3. The Defendant made a statement(s) of material fact.
              4. The statement(s) was false when it was made.
              5. Defendant knew the statement(s) was false.

The jury found Vileta guilty of both counts of perjury as charged.

       Vileta appeals. She argues there is insufficient evidence to support her

convictions because the evidence does not support a finding she knew the

material statements she made—that Rhoads had contacted Schico—were false

at the time she made them.

       II. Scope and Standard of Review.

       We review challenges to the sufficiency of the evidence for correction of

errors at law.   See State v. Howse, 875 N.W.2d 684, 688 (Iowa 2016).                In

reviewing a sufficiency-of-the-evidence claim, we view the record in the light

most favorable to the State, including all reasonable inferences that may be fairly

drawn from it. See id. We uphold the verdict if it is supported by substantial

evidence. See id. “Evidence is substantial when ‘a rational trier of fact could

conceivably find the defendant guilty beyond a reasonable doubt.’” Id. (citation
                                             8


omitted). Evidence is not substantial if it raises only “suspicion, speculation, or

conjecture.” Id. (citation omitted).

         III. Sufficiency of the Evidence.

         Vileta does not dispute that she made false, material statements, but she

instead challenges the sufficiency of the evidence showing she knew the

statements she made were false. Specifically, she argues that at the time she

made the petition for relief from domestic abuse and the written statement to the

sheriff, she believed Rhoads had made contact with Schico.

         There is evidence to support a finding that Vileta knew Rhoads had not

contacted Schico when she made her statements. There is also evidence that

Vileta believed Rhoads had contacted Schico when she made her statements.

         The evidence concerning the pivotal December 5th email from Rhoads to

watchdawg44 is both confusing and conflicting. Rhoads testified he did not recall

what time of day he sent the email. He said it “bounced back.” A copy of the

delivery failure message is not in the record before us. Rhoads did not recall

sending the email twice. He claimed he did not think watchdawg44 was Schico

but was possibly a private investigator.         Because the email bounced back,

Rhoads believed he may have mistyped the address, so he later forwarded the

email to “watchdawg4” at 8:28 p.m. on December 6, 2012. He did not receive a

delivery failure message this time, but he did not receive any response to this

email.

         On the other hand, Vileta said Rhoads knew watchdawg44 was Schico. In

monitoring Rhoads’s emails on December 5, 2012, Vileta saw a message of

delivery failure to watchdawg44. She then went to Rhoads’s “sent messages”
                                          9


folder and discovered two identical emails sent to watchdawg44 on December 5,

2012—one sent at 4:29 p.m. and the other at 10:29 p.m. She said the delivery

failure notice was for the 10:29 p.m. email and that she never saw a delivery

failure notice for the 4:29 p.m. email. She downloaded the emails and sent them

to another email account of hers. She then deleted the emails from Rhoads’s

account. It was the 10:29 p.m. email Vileta retrieved and printed out while at the

sheriff’s office the morning of December 6, 2012. It was this email she attached

to the petition for relief from domestic abuse filed on December 6th and to her

written statement provided to the sheriff on the 7th. Investigative records indicate

Vileta emailed the watchdawg44 account sometime on December 6th and

received a delivery failure message stating the account she tried to reach did not

exist.

         The question of whether there is substantial evidence to support Vileta’s

perjury convictions is therefore one of credibility, which is the province of the jury.

See State v. Blair, 347 N.W.2d 416, 420 (Iowa 1984) (stating the “very function of

the jury is to sort out the evidence presented and place credibility where it

belongs”); see also State v. Musser, 721 N.W.2d 758, 761 (Iowa 2006) (“It is not

the province of the court . . . to resolve conflicts in the evidence, to pass upon the

credibility of witnesses, to determine the plausibility of explanations, or to weigh

the evidence; such matters are for the jury.”). The jury was free to reject Vileta’s

claims she did not know her statements were false at the time they were made

and to credit Rhoads’s claim he did not believe watchdawg44 was Schico. See

State v. Thornton, 498 N.W.2d 670, 673 (Iowa 1993) (“The jury is free to believe

or disbelieve any testimony as it chooses and to give weight to the evidence as in
                                       10


its judgment such evidence should receive.”). We defer to the jury’s credibility

determinations. See State v. Wells, 629 N.W.2d 346, 356 (Iowa 2001).

      A finding that Vileta was the less credible witness is supported by other

evidence in the record: Vileta’s adult children testified they never saw Rhoads

mistreat her, Vileta impersonated another party in her emails with Rhoads and

fabricated a murder-for-hire plot, and Vileta threatened Rhoads’s daughter. The

evidence also indicates that Vileta was angry with Rhoads following their break

up, and Rhoads had told Vileta how damaging a domestic abuse charge would

be to his career. Viewing the evidence in the light most favorable to the State, a

reasonable jury could find Vileta knew her statements asserting Rhoads had

contacted Schico were false at the time she made them.            Furthermore, a

reasonable jury could find Vileta’s statements asserting Rhoads had threatened

her were false.

      Substantial evidence supports Vileta’s convictions. Accordingly, we affirm.

      AFFIRMED.